P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-1538 Judy_L_Gaines@vanguard.com July 5, 2011 Mark Cowan, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard Variable Insurance Funds File No. 33-32216 Dear Mr. Cowan, This letter responds to your comments of June 24, 2011 on the Post-Effective Amendment No. 56 of the above-referenced registrant that was filed on May 23, 2010 pursuant to Rule 485(a). The following comments pertain to VVIF Conservative Allocation Portfolio, and VVIF Moderate Allocation Portfolio, each a new series of the registrant. Comment 1: Prospectus: Fees and Expenses Comment: As the funds are new, please disclose in a footnote to the table that Acquired Fund Fees and Expenses and Other expenses are based on estimated amounts for the current fiscal year. Response: We will revise the table in response to your comment. Comment 2: Prospectus: Fees and Expenses – Example Comment: Please disclose that the example does not reflect additional fees and expenses associated with the annuity or life insurance program through which you invest and that if such expenses were reflected, expenses would be higher. Response: The disclosure in the paragraph following the “Fees and Expenses” heading addresses your comment and applies to the entire “Fees and Expenses” section, which includes the example.
